DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 12, that is, “the heated air is supplied and/or discharged coaxially to the rotation axis”, and “wherein the rotation axis is provided at an incline with respect to a vertical” must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
There is no antecedent basis in the specification for “the fluid flows through the fluid channels of the container.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 9, 10, and 12 – 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Inject Star DE 20 2010 000603.
Regarding claim 1, Inject Star discloses a defrosting method for food (paragraph [0003]), which method comprises filling the food (frozen meat pieces) into a container (3) that is rotatable (at speeds specified) around a rotation axis (2) (paragraph [0014]), heating and rotating the food after filling the container, where heated air is supplied to 
Regarding claim 2. Inject Star discloses the heated air is transported with the aid of a pump (paragraph [0015]).
Regarding claim 3, Inject Star discloses the heated air is drawn into the container through the supply opening (7) with the aid of a pump and extracted through the discharge opening (8) (paragraph [0015] and [0016]).
Regarding claim 4, since Inject Star discloses the atmosphere within container 3 would be recycled whilst the container is being rotated (paragraph [0038]) and the supply and discharge openings pass through a rotary leadthrough (6) it is clear that Inject Star is disclosing the heated air is supplied and discharged while the container filled with the food rotates around the rotation axis.
Regarding claim 5, since Inject Star discloses the discharge opening (8) is routed via a heating unit (14) to heat the extracted air and the output of the heating unit is connected to the supply opening it is seen that Inject Star is disclosing the heated air is supplied to the container and discharged from the container at substantially the same time (paragraph [0022]).
Regarding claim 6, Inject Star discloses the frozen food (meat pieces) filled into the container (3) are heated to a predetermined temperature with heated air which is passed through the container and that after the thawing process of the frozen meat pieces has reached a certain degree, the air flow through the container is stopped, 
Regarding claim 9, Inject Star discloses the container (3) has a shared filling and removal opening (inlet/discharge opening 5) (paragraph [0026]) provided on the container on an end face and coaxially to the rotation axis (fig. 2 and 1) and that the container (3) would be filled with food (meat pieces) (paragraph [0037]) which is to say that the food would necessarily have to be filled into the container and removed therefrom via the shared filling and removal opening.
Regarding claim 10, Inject Star discloses that the supply opening is attached to and therefore part of the inlet/discharge opening (5), cover (4), which is to say that the container is filled with food via the supply opening (fig. 2 and 1).
Regarding claim 12, Inject Star discloses the rotation axis would be provided at an incline with respect to a vertical (fig. 1).
Regarding claim 13, Inject Star discloses there is a filling opening (inlet/discharge opening 5) on a first end face through which the food would necessarily have to be filled into the container via said first end face (fig. 2 and 1).
Regarding claim 14, Inject Star discloses an air conditioning unit, that is a unit that would condition the air (unit 14 with which the recirculated atmosphere can be brought to a desired temperature) (paragraph [0016]), is provided at a distance from the container (3) and that the heated air would be conducted from the air conditioning unit to the supply opening via a supply line (paragraph [0022] and fig. 8).
Regarding claim 15 , as clearly seen in figure 1 where the supply opening (7) and discharge opening (8) are shown entering and exiting the container (3) along the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inject Star DE 20 2010 000603 in view of Inject Star Magnum II (Magnum II).
Regarding claims 7 and 8, Inject Star discloses there would be a jacket of the container (paragraph [0038] and claim 1) but provides no further details regarding said jacket.
First it is to be noted that the Magnum II is manufactured by Inject Star.  Magnum II discloses a defrosting method for food (page 5, right column) and that Inject Star defrosting units for defrosting food are commonly provided with a jacket (double jacket) (page 3, right column, version “cool”) though which a temperature controlled fluid (glycol) (page 5, right column) would flow while the container filled with food would 
Further regarding claim 8, since Inject Star in view of Magnum II disclose the container would have both a jacket through which a fluid would flow and that a heated air would also be supplied it would have been obvious to the ordinarily skilled artisan to have the fluid channels of the container and the heated air supplied to the container and discharged from the container at substantially the same time.
Claim 11 differs from Inject Star in the food being filled into the container by a vacuum loading.  Magnum II discloses that it was common and conventional in the art to provide containers manufactured by Inject Star and used in methods of defrosting food with a vacuum loading system to selectively load the food to be defrosted therefore making it obvious to the ordinarily skilled artisan to provide a vacuum loading system to the container of Inject Star to simplify the process of loading the food into the container as taught by Magnum II (page 3, loading).  In order for a vacuum loading system to load 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        20 November 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792